Moss, Judge,
delivered the opinion of the court:
The only question for determination in this case is the fair market value of the property taken as of the date of the taking, December 2, 1918. The board of valuation of commandeered property, after investigation, made an award in the sum of $22,225 as the amount of just compensation due from the United States to plaintiff for the thirty-six lots taken. Being dissatisfied with the award, plaintiff requested the payment of 75 per cent of same. No part of the award has been paid.
The record in this case is a tragical history of a pleasure resort which failed to materialize. Plaintiff’s evidence as to values seems to reflect the hopeful attitude of the witnesses toward the future development of this resort rather than the actual fair value of the land at the time it wa(s taken. These values did not exist on December 2, 1918, and have never existed. The commissioner held hearings at the site of the property and has found the fair and reasonable market value of same to be $51,150 as of December 2,1918, which the court believes fairly represents the true and correct value. Plaintiff is entitled to recover said sum with interest at the rate of 6 per cent per annum from December 2, 1918, until paid. The payment of this judgment, however, will be suspended until plaintiff shall file in this court proper releases of the encumbrances set forth in Finding YI.
GeeeN, Judge; Graham, Judge; and Booth, OMef Justice, concur.